JOSEPH, J.
This is an appeal from an order declaring respondent to be mentally ill and committing him to the custody of the Mental Health Division under ORS ch 426.
On de novo review, we conclude that there was not sufficient evidence to support a finding beyond a reasonable doubt that at the time of the hearing (State v. Lucas, 31 Or App 947, 571 P2d 1275 (1978)) respondent was suffering from a mental disorder which caused him to be dangerous to himself or others or to be unable to provide for his basic personal needs and care within the meaning of ORS 426.005(2) as interpreted in State v. O’Neill, 274 Or 59, 545 P2d 97 (1975).
Reversed.